Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Applicant's arguments filed 11/12/2021 have been fully considered. 
In response to applicant’s arguments in claim 1 that Suyama and Sato fail to describe a method including a two-step blow molding comprised of (1) a liquid blow molding step and (2) an air blow molding step, wherein in the liquid blow molding step, the preform is blow molded into a halfway shape, it is not persuasive. 
First, in the teaching of Suyama, as illustrated in Fig. 4, when liquid sucking back forming the halfway shape of the preform (Fig. 4, item 2) the container is not completed yet. The halfway shape (Fig. 4, item 2) is due to the reduction of liquid pressure by sucking back into L space inside the plunger pump 21p. In other words, the process as illustrated in Fig. 4 in the teachings of Suyama is still one step of the liquid blow molding step. Because of liquid being sucked back, the predetermined volume inside the preform 2 is less than a full capacity of the liquid container.
Suyama alone discloses  the two-step blow molding comprising: a liquid blow molding step (as shown in Fig. 3) of liquid blow molding the preform into a halfway shape (Fig. 4, item 2) by supplying a predetermined volume of liquid in a pressurized state from a liquid supply port (Fig. 3, item 6a) provided to the blow nozzle into the preform, the predetermined volume being less than a full capacity of the liquid container (as shown in Fig. 4), and an air blow molding step (as shown in Fig. 5) of molding the preform of the halfway shape into a shape conforming to an 
	Second, Sato discloses that, as illustrated in Fig. 21, as can be seen from a gap with a surface of the cavity 2 near a shoulder portion 43 and a bottom portion 45, the container 41 is in a state immediately before the shaping is completed and in a state where a circumferential wall of a trunk portion 44 is in loose contact with the surface of the cavity 2 ([0237]). Thus, Sato discloses that, in the liquid blow molding step, the preform is not molded into the shape conforming to the inner surface of the mold (Fig. 21, item 2). 
Sato discloses that, as illustrated in Fig. 22, the stretching rod 8a is pulled up and the pressurized liquid L is filled to the inside of the container 41 before the container 41 is completed ([0237], [0238], [0239]). 
Thus, Sato discloses the two-step blow molding comprising: a liquid molding step of molding the preform into a halfway shape (Fig. 21, item 45), and another liquid blow molding step of molding the preform of the halfway shape into a shape conforming to an inner surface (Fig. 22, item 41) of the mold for blow molding by supplying pressurized liquid. However, Suyama already discloses applying pressurized air in the second step of blowing.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742